DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019, 1/14/2020, and 4/25/2020 were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11, 15, 19, 16, 20, 12, 13, 14,  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5-7,  of U.S. Patent No. 10,534,196. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application (16/714,160)
US 10,534,196
11.    A method for producing an optical lens comprising an HOE-capable polymer layer, wherein the HOE-capable polymer layer is configured to form a holographic optical element,
wherein the method comprises:
coating of a transparent substrate of the optical lens with a precursor of the HOE-capable polymer layer;

and performing a spatially resolved exposure of the HOE-capable polymer layer to form the holographic optical element,
wherein the performing of the spatially resolved exposure comprises: obtaining geometric data comprising a geometry of the transparent substrate of the optical lens; and based on the geometric data, determining control data comprising an intensity and a phase of the spatially resolved exposure, wherein the spatially resolved exposure is performed based on the control data.

15.    The method of claim 11, wherein the method further comprises: applying a hard layer to the HOE-capable polymer layer.
19.    The method of claim 11, wherein the method further comprises: applying at least one of an antireflective layer or a clean coat layer to the 15 HOE-capable polymer layer.
16.    The method of claim 15, wherein the spatially resolved exposure of the HOE-capable polymer layer takes place after applying the hard layer and through the hard layer.

20.    The method of claim 11, wherein the precursor and/or the HOE-capable polymer layer comprise a photoreactive component and/or an HOE polymer and/or a polymer matrix, and 
12.    A method for producing an optical lens comprising an HOE-capable polymer layer, wherein the HOE-capable polymer layer is configured to form a holographic optical element, wherein the method comprises:
coating of a carrier with a precursor of the HOE-capable polymer layer; converting the precursor that is on the carrier, to obtain the HOE-capable polymer layer;


performing a fixation of the HOE-capable polymer layer on a transparent substrate of the optical lens; and
performing a spatially resolved exposure of the HOE-capable polymer layer to form the holographic optical element, wherein the performing of the spatially resolved exposure comprises:
obtaining geometric data comprising a geometry of the transparent substrate of the optical lens; and
based on the geometric data, determining control data comprising an intensity and a phase of the spatially resolved exposure, wherein the spatially resolved exposure is performed based on the control data.

13.    The method of claim 12, wherein the fixation of the HOE-capable polymer 
14.    The method of claim 12, wherein the method, after the fixation of the HOE-
capable polymer layer on the transparent substrate, further comprises: removing the carrier from the HOE-capable polymer layer.

optical element-capable (HOE-capable) polymer layer, wherein the HOE-capable 
polymer layer is suitable for forming a holographic optical element,
wherein the method comprises:

coating of a transparent substrate of the spectacle lens with a precursor of the HOE-capable polymer layer, and 



and performing spatially resolved exposure of the HOE-capable polymer layer to form the holographic optical element, 

wherein the performing the spatially resolved exposure comprises: obtaining geometric data describing a geometry of the transparent substrate of the spectacle lens;  and based on the geometric data, determining control data describing an intensity and a phase of the spatially resolved exposure, wherein the performing the spatially resolved exposure is carried out with the control data.


2.  The method of claim 1, wherein the method further comprises: applying 
at least one of a hard layer, 




an antireflective layer, or a clean-coat layer to the HOE-capable polymer layer.
 
 
    3.  The method of claim 2, wherein the performing the spatially resolved 
exposure of the HOE-capable polymer layer takes place after applying at least 
one of the hard layer, the antireflective layer, and the clean-coat layer.


     4.  The method of claim 1, wherein the precursor and/or the HOE-capable 
polymer layer comprise a photoreactive component and/or an HOE polymer 
applying a primer layer comprising the polymer matrix and/or a further polymer to the transparent substrate.

5.  A method for producing a spectacle lens comprising a holographic 
optical element-capable (HOE-capable) polymer layer, wherein the HOE-capable 
polymer layer is suitable for forming a holographic optical element, wherein 
the method comprises: 
coating of a carrier with a precursor of the HOE-capable polymer layer;  converting the precursor, which is arranged on the carrier, to obtain the HOE-capable polymer layer;  performing fixation of the HOE-capable 
polymer layer on a transparent substrate of the spectacle lens;  and 

performing spatially resolved exposure of the HOE-capable polymer layer to form the holographic optical element, wherein the 
performing the spatially resolved exposure comprises: 




obtaining geometric data describing a geometry of the transparent substrate of the spectacle lens;  and 

based on the geometric data, 
determining control data describing an intensity and a phase of the spatially 
resolved exposure, wherein the performing the spatially resolved exposure is carried out with the control data. 
 
    6.  The method of claim 5, wherein the performing the fixation of the HOE-
 
    7.  The method of claim 6, wherein the method, after the fixation of the HOE-capable polymer layer on the transparent substrate, further comprises: 
removing the carrier from the HOE-capable polymer layer.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2001/0055094, of record).
Regarding Claim 1, Zhang discloses an optical lens (Paragraph 0014, ophthalmic lens), comprising: 

at least one HOE-capable polymer (Paragraph 0014, ophthalmic lens utilizing the diffractive property of a holographic optical element, Claim 2) layer arranged on the transparent substrate (Claim 2, providing an additional layer of polymerizable optical material), wherein the at least one HOE-capable polymer layer forms a holographic optical element (Claim 2).
Regarding Claim 6, Zhang discloses as is set forth above and further discloses wherein a layer thickness of each of the at least one HOE-capable polymer layer is in a range of 1 μm-100 μm (Paragraph 0037, HOE has a thickness between about 10 μm and about 100 μm).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2001/0055094) in view of Begon et al. (US 2009/0237758, of record).
Regarding Claim 3, Zhang discloses as is set forth above but does not specifically disclose wherein the spectacle lens further comprises: a transparent hard layer on the transparent substrate, wherein the at least one HOE-capable polymer layer is arranged between the transparent substrate and the hard layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Zhang with the wherein the spectacle lens further comprises: a transparent hard layer on the transparent substrate, wherein the at least one HOE-capable polymer layer is arranged between the transparent substrate and the hard layer of Begon, for the purpose of protecting the holographic optical element from scratches and dirt deposits.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2001/0055094, of record) in view of Begon et al. (US 2009/0237758, of record), further in view of Mosse et al. (US 2008/0055540).
Regarding Claim 5, Zhang in view of Begon discloses as is set forth above but does not specifically disclose wherein a layer thickness of the transparent hard layer is in a range of 1 μm to 3 μm.
However Mosse, in the same field of endeavor, teaches wherein a layer thickness of the transparent hard layer is in a range of 1 μm to 3 μm (Paragraph 0084, had coating is between 1 and 10 μm) for the purpose of reducing abrasion on the lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Zhang in view of Begon, with the wherein .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2001/0055094, of record) in view of Dimov et al. (US 10,274,660, of record).
Regarding Claim 7, Zhang discloses as is set forth above but does not specifically disclose wherein a first HOE-capable polymer layer is arranged on a front side of the transparent substrate, and wherein a second HOE-capable polymer layer is arranged on a back side of the transparent substrate.
wherein a first HOE-capable polymer layer of the at least one HOE-capable polymer layer is on a first side of the transparent substrate, and
wherein a second HOE-capable polymer layer of the at least one HOE-capable polymer layer is on a second side of the transparent substrate.
However Dimov, in the same field of endeavor, teaches wherein a first HOE-capable polymer layer of the at least one HOE-capable polymer layer is on a first side of the transparent substrate, and wherein a second HOE-capable polymer layer of the at least one HOE-capable polymer layer is on a second side of the transparent substrate (Col. 19, lines 6-20) for the purpose of displaying an image on the retina of the user while tracking the user’s eye movement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Zhang with the wherein a first HOE-capable polymer layer of the at least one HOE-capable polymer layer is on a first side of the transparent substrate, and wherein a second HOE-capable polymer layer of the at least one HOE-capable polymer layer is on a second side of the transparent substrate .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2001/0055094, of record) in view of Azakami et al. (US 2014/0240805, of record).
Regarding Claim 8, Zhang discloses as is set forth above and further discloses 
wherein the HOE-capable polymer layer comprises an HOE polymer in a polymer matrix, (Paragraph 0015, photopolymerizable HOE 22, lines 16-19), and 
but Zhang does not specifically disclose
wherein the optical lens further comprises a primer layer that comprises a further polymer in the polymer matrix.
However Azakami, in the same field of endeavor, teaches wherein the optical lens further comprises a primer layer that comprises a further polymer in the polymer matrix (Paragraph 0138) for the purpose of improving adhesion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Zhang with the wherein the optical lens further comprises a primer layer that comprises a further polymer in the polymer matrix of Azakami, for the purpose of improving adhesion.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2001/0055094, of record) in view of Yamamoto et al. (US 2012/0280956, of record).
Regarding Claim 9, Zhang discloses as is set forth above and further discloses spectacles, comprising a spectacle lens comprising the optical lens of claim 1 (Paragraph 0007, ophthalmic lenses of claim 1, Paragraph 0040),
but does not specifically disclose a light source assembly configured to emit light in a direction of the optical lens, wherein the HOE-capable polymer layer is configured to reflect the light emitted by the light source assembly back to the eye of a wearer of the spectacles.
However Yamamoto, in the same field of endeavor, teaches
a light source assembly (Fig. 1A, light sources 101 and 110, Paragraph 0209) configured to emit light in a direction of the optical lens (Fig. 1A, beams directed to 104 and 107 by way of 103 and 108, Paragraphs 0209 and 0210), wherein the HOE-capable polymer layer is configured to reflect the light emitted by the light source assembly back to the eye of a wearer of the spectacles (Paragraph 0209, lines 8-12) for the purpose of displaying an image on the retina of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Zhang with a light source assembly configured to emit light in a direction of the optical lens, wherein the HOE-capable polymer layer is configured to reflect the light emitted by the light source assembly back to the eye of a wearer of the spectacles, of Yamamoto, for the purpose of displaying an image on the retina of the user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2001/0055094, of record) in view of Yamamoto et al. embodiment 1 (US 2012/0280956, of record), further in view of Yamamoto et al. embodiment 2 (US 2012/0280956, of record).
Regarding Claim 10, Zhang in view Yamamoto embodiment 1 discloses as is set forth above but does not specifically disclose wherein the holographic optical element implements an optical functionality selected from a group comprising a wavelength-specific mirror, a transflective beam combiner, and an angle-specific reflector.
However Yamamoto embodiment 2 discloses wherein the
holographic optical element implements an optical functionality selected from a group comprising a wavelength-specific mirror (Paragraph 0251, Fig. 7, dichroic mirror 14b), a transflective beam combiner, and an angle-specific reflector, for the purpose of combining light beams with different wavelengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Zhang in view Yamamoto embodiment 1 with the whereinholographic optical element implements an optical functionality selected from a group comprising a wavelength-specific mirror, a transflective beam combiner, and an angle-specific reflector of Yamamoto embodiment 2, for the purpose of combining light beams with different wavelengths.




Allowable Subject Matter
Claims 2, 4, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of a method including, as the distinguishing feature(s) in combination with the other limitations, wherein said applying of the hard layer comprises wet chemical techniques.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of a method including, as the distinguishing feature(s) in combination with the other limitations, wherein said applying of the hard layer comprises curing.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of an optical lens including, as the distinguishing feature(s) in combination with the other limitations, wherein the holographic optical element is formed by a spatially resolved exposure of the HOE-capable polymer layer, wherein the spatially resolved exposure is based on control data that comprises an intensity and a phase of the spatially resolved exposure, and wherein the control data is determined depending on a geometry of the transparent substrate.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of an optical lens including, as the distinguishing feature(s) in combination with the other limitations, wherein the transparent hard layer comprises a polysiloxane-based organic/inorganic hybrid material.
Regarding Claim 11, Egan et al. (US 5,432,623, of record) discloses
a method for producing an optical lens comprising an HOE-capable polymer layer, wherein the HOE- capable polymer layer is configured to form a holographic optical element, wherein the method comprises:
coating of a transparent substrate of the optical lens with a precursor of the HOE-capable polymer layer (Col. 4, lines 6-25, Fig. 3, lens element 4 is dip-coated with a solution of holographic recording material 5 as the precursor), and
converting the precursor, that is on the transparent substrate, to obtain the HOE-capable polymer layer (Col. 4, lines 55-67, a holographic image is recorded within coating 5), 
performing a spatially resolved exposure of the HOE-capable polymer layer to form the holographic optical element (Col. 5, lines 1-8, lines 51-61, Col. 6, lines 6-20, lines 51-58).
However Egan does not specifically disclose “wherein the performing of the spatially resolved exposure comprises: obtaining geometric data comprising a geometry of the transparent substrate of the optical lens; and based on the geometric data, determining control data comprising an intensity and a phase of the spatially resolved exposure, wherein the spatially resolved exposure is performed based on the control data”.

Claims 11 and 15-20 are allowable over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (namely the double patenting of claims 11, 15, 19, 16, and 20) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding Claim 12, Egan et al. (US 5,432,623, of record) discloses
a method for producing an optical lens comprising an HOE-capable polymer layer, wherein the HOE- capable polymer layer is configured to form a holographic optical element, wherein the method comprises:
coating of a carrier with a precursor of the HOE-capable polymer layer (Col. 4, lines 42-54, “placing drops of the liquid holographic recording material on a high polished non-stick surface, such as Teflon”, Claim 6),
converting the precursor,  that is on the carrier, to obtain the HOE-capable polymer layer (Col. 4, lines 43-54, evaporation of solvents in the holographic recording material produces the layer 5), and
performing fixation of the HOE-capable polymer layer on a transparent substrate of the optical lens (Col. 3, lines 55-68, photopolymers are fully processed, Claim 6, section c, when material obtains a firm consistency), 
performing a spatially resolved exposure of the HOE-capable polymer layer to form the holographic optical element (Col. 5, lines 1-8, lines 51-61, Col. 6, lines 6-20, lines 51-58).

Additionally, the prior art of record does not remedy the deficiency of Egan.
Claims 12-14 are allowable over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (namely the double patenting of claims 12-14) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872